TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-10-00110-CV


Texas Parks & Wildlife Department; Andrew Sansom, former Executive Director of the
Texas Parks & Wildlife Department, in his official capacity; Carter Smith, present
Executive Director of the Texas Parks & Wildlife Department, in his official capacity,
Appellants

v.

Milburn Dearing, Kenneth Head, Mike Warren, Ronnie L. Ainsworth, Alton E. Anderson,
Wayne Armstrong, Ronnie Aston, Stephen Backor, Edgar D. Baker, Kenneth L. Baker,
Stephen A. Barbour, William H. Bearden, Larry N. Benge, Ronald M. Bennett, Ralph E.
Bishop, Winston E. Bishop, William D. Blackburn, Michael W. Bradshaw, Ronald Brooks,
Garland W. Burney, Andy G. Carr, Jack H. Chancey, Tommy H. Charbula, Jerry Chilton,
Bobby D. Colston, Larry H. Cranford, Billy A. Dodd, Gordon K. Eckert, Raymond D.
Evans, Bobby Fenton, Bobby R. Ferguson, Keith R. Foltermann, William Francis, Faustino
S. Garcia, Charles Gluck, Bobby L. Goff, John D. Gould, David E. Greene, Larry H.
Griffin, Robert L. Hall, Kenneth N. Hand, Jerry D. Hearn, William J. Hiles, Gary W.
Hobbs, Jerome S. Hohman, Gary M. Hunt, Samuel T. Ilse, Donald W. Jackson, Nolan
Brent Johnson, August J. Kaderka, Johnny C. Karstedt, Steven Kennedy, James Kitchens,
Rodney A. Knight, Charles D. Koenig, Jackie W. Kohleffell, Ronald Kramer, Arthur L.
Lawrence, John LeLeux, Ernest L. Lerma, Robert A. Levens, Frank Luna, Kenneth W.
Lunsford, William W. McClendon, William McCool, Malcolm McDonald, Kirby D.
McRorey, Jimmy D. Mangum, Steven Medford, Forester Mills, Ernest B. Mobley, Timothy
M. Moorman, Audie D. Nelson, Kenneth D. Nevins, James E. Nixon, Jr., Robert D.
Norman, Larry D. Osborne, Eliseo Padilla, David L. Pagel, Douglas B. Parker, Billy G.
Patton, Mitchell L. Pawlik, David N. Perry, Michael A. Pike, Michael R. Porter, William O.
Potts, Charles M. Reed, Sammy Rippey, Larry B. Rowe, Lauro Salinas, Hilda M. Sanchez,
Benjie J. Smith, Jay Smith, Gustavo Sorola, Douglas Spivey, Raymond V. Stallings,
Michael V. Stinson, Dennis B. Thomas, Richard E. Thomas, Danny R. Tuggle, Dennis Mike
Urban, Steve R. Vail, Richard Veach, Jose Vega, Charles Vest, Danny Villalobos, Michael
L. Walker, Ronny O. Ward, Malcolm Watson, Harvey Burt Williams, Velton Williams,
Marvin C. Wills, Robert W. Wolford, and Pat Woodmansee, Appellees




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 200TH JUDICIAL DISTRICT
NO. D-1-GN-01-002867, HONORABLE GISELA D. TRIANA-DOYAL, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

PER CURIAM
		The parties have requested that this appeal be abated pending finalization of the
parties' settlement agreement.  We grant the motion and abate the appeal.  Absent further order of
this Court, this appeal will be automatically reinstated on April 4, 2011.  The parties are directed to
file either a status report or a motion to dismiss by that date.

 
Before Justices Puryear, Pemberton and Henson
Abated
Filed:   February 4, 2011